Citation Nr: 1731217	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-21 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for an overactive bladder.

2.  Entitlement to an initial evaluation higher than 10 percent for lumbar spine degenerative disc disease (DDD).

3.  Entitlement to an initial evaluation higher than 10 percent for left, lumbar radiculopathy.

4.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis with bilateral plantar spurs.

5.  Entitlement to an initial compensable evaluation for scars, status post-bilateral breast biopsies.

6.  Entitlement to an initial compensable evaluation for hypothesia, left mental nerve, status post-apertognathia and class III malocclusion surgery.

7.  Entitlement to an initial compensable evaluation for hypothesia, right mental nerve, status post-apertognathia and class III malocclusion surgery.

8.  Entitlement to an initial compensable evaluation for bilateral leg eczema.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

An April 2011 rating decision-in pertinent part, granted service connection for an overactive bladder with an initial 20-percent rating; bilateral plantar fascitis with spurs; bilateral breast biopsy scar residuals, both with noncompensable ratings, all effective in January 2011; and, denied entitlement to service connection for bilateral hearing loss. 

An August 2011 rating decision granted service connection for lumbar DDD with an initial 10-percent rating; lumbar radiculopathy of the left lower extremity with an initial 10-percent rating; eczema of the bilateral lower extremities, and bilateral hypothesia of the mental nerve, both with initial noncompensable ratings, all effective in January 2011. 

In May 2015 the Board remanded these issues for additional development.

In April 2016, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) and gave testimony in support of his claims.  A complete transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Notably, the Veteran's last examinations for her overactive bladder disability; lumbar spine disability; left, lumbar radiculopathy disability; bilateral plantar fasciitis with bilateral plantar spurs disability; scars, status post-bilateral breast biopsies disability; hypothesia, left and right mental nerve, status post-apertognathia and class III malocclusion surgery disabilities and bilateral leg eczema disability took place in June 2013.

However, the Veteran has testified that these disabilities have gotten worse since her last VA examinations in June 2013.

Specifically, regarding her overreactive bladder disability, she testified that she now had to use pads for this condition.  She also reported that she has continued to receive treatment for this condition about once every 6 months.

Regarding the Veteran's claims for lumbar spine degenerative disc disease and left, lumbar radiculopathy, the Veteran testified that she now had daily back spasms with pain running down her leg which has required her to increase her medications.

Regarding the Veteran's claim for bilateral plantar spurs, the Veteran testified that the bottoms of her feet were getting worse despite her receiving steroid shots and using shoe inserts in hopes of relieving the pain.  

Regarding the Veteran's claim for scars, status post-bilateral breast biopsies disability, the Veteran testified that her scars were now painful to touch.  

Regarding the Veteran's claim for hypothesia, left and right mental nerve disabilities, the Veteran testified that her jaw condition was affecting her eating as she could no longer eat hard things and had to chew on the sides of her mouth.

Regarding her bilateral leg eczema disability claim, the Veteran testified that this condition had worsened as she was now having burning, dry skin as well as bumps all over her skin.  She was also now using a topical cream for this condition.

Given that the Veteran appears to be receiving continued treatment for these disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

With regards to the Veteran's claim for service connection for bilateral hearing loss, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, the Veteran was previously denied service connection for bilateral hearing loss in the April 2011 rating decision on the basis that hearing loss for VA purposes was not currently shown.  See 38 C.F.R. § 3.385.  This denial of service connection was based on a VA audiological examination in August 2010 which did not demonstrate a current diagnosed bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

Notably, at her April 2016 hearing, the Veteran testified that her hearing loss disability had worsened since her most recent August 2010 VA examination.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra;  VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a bilateral hearing loss disability, and that further medical examination and opinions in connection with this claim are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records, to include those dated from May 2016 to the present.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected overactive bladder disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's overactive bladder disability. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by a rationale.

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected lumbar spine and lumbar radiculopathy disabilities.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability and associated radiculopathy. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should also indicate whether the Veteran suffers from intervertebral disc syndrome, and if so, whether this condition has resulted in incapacitating episodes. 

The examiner should also describe any neurological complications stemming from her low back disability and identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine and lumbar radiculopathy disabilities on her ability to work. 

4.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected bilateral plantar fasciitis with bilateral plantar spurs disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's bilateral plantar fasciitis with bilateral plantar spurs disability. 

The examiner should render all findings needed to rate the Veteran's bilateral plantar fasciitis under the appropriate rating criteria, to include whether the disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  The examiner should also comment on the extent of the Veteran's functional loss attributable to pain.  Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

5.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected scars, status post-bilateral breast biopsies disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the records.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's scars, status post-bilateral breast biopsies disability. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

6.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected hypothesia, right and left mental nerve disabilities.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypothesia, right and left mental nerve disabilities. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

7.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of her service-connected bilateral leg eczema disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's bilateral leg eczema disability.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

8.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral hearing loss.

The examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current hearing loss had its onset in service, or is related to her reported acoustic trauma in service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




